DETAILED ACTION

Response to Amendment

This Office Action is responsive to applicant’s Remarks filed on September 29, 2021.  

Claims 2-4, 6-8, 10-12, and 14-22 were cancelled. Claims 1, 5, 9, and 13 were amended and remain pending for examination.
 
Applicant's arguments with respect to the rejections to claims 1, 5, 9, and 13 under 35 USC 103 have been fully considered and are not persuasive. 

Applicant, in his remarks, stated that Chen, Yi, and the ‘990 application, singularly or in any combination, cannot be relied on to disclose or render obvious at least the features of “in response to identifying that there is an ongoing random access procedure based on the receiving the PDCCH for the BWP switching of the serving cell, performing a first procedure or a second procedure”, “wherein the first procedure includes: stopping the ongoing random access procedure, performing the BWP switching to the BWP indicated by the PDCCH, and initiating the random access procedure after performing the BWP switching”, and “wherein the second procedure includes: ignoring the PDCCH for the BWP switching, and continuously performing the ongoing random access procedure”, as recited or analogously recited in claims 1, 5, 9, and 13. 
To be specific, Chen fails to contemplate that after receiving BWP switching DCI, a terminal performs various operations for a serving cell based on a determination of a condition of whether there is an ongoing RAP associated with serving cell.
Examiner respectfully disagrees.
	Examiner notes that Chen can be relied on to teach that a terminal or a terminal MAC entity, when performing an RA procedure associated with serving cell, e.g., PCell or SCell, (para.43, lines 9-10) or while the RA procedure is ongoing, receives a BWP switching command (para.95), decides to perform particular operations such as continuing with RA procedure, stopping/ aborting RA procedure, or ignoring the BWP switching indication and continuing with the RA procedure (para.58 and para.81). The fact of continuing or stopping a RA procedure requires the identification or knowledge of the RA procedure being ongoing or running. It is known in the art that the UE has the capability assessment to also obtain information on when the RA procedure is successfully completed (para.103, lines 6-11) or when the RA procedure fails (para.104) by counting the number of preamble transmissions (para.81), and to determine whether to enter actions when checking certain condition being satisfied (para.85, lines 1-2).
 Thus, it is obvious that the UE in Chen should assess/ identify/ determine whether there is an ongoing RA procedure, in response to receiving the PDCCH, 
	Furthermore, Yi teaches in response to identifying that there is no ongoing random access procedure based on receiving the PDCCH for the BWP switching of the serving cell, performing the BWP switching to a BWP indicated by the PDCCH (para.146-147 in Yi or pg.10, 15 in Prov’990); and teaches performing the first procedure includes: in response to identifying that there is an ongoing random access procedure based on receiving the PDCCH for the BWP switching of the serving cell (para.142  in Yi, or pg.15 in Prov’990), stopping the ongoing random access procedure (aborting current RACH procedure (para.143 in Yi, or pg.15 in Prov’990); performing the BWP switching to the BWP indicated by the PDCCH (para.143  in Yi, or pg.15 in Prov’990); and initiating the random access procedure after performing the BWP switching (para. 143 in Yi, or pg.15 in Prov’990); and performing the second procedure includes: in response to identifying that there is an ongoing random access procedure based on receiving the PDCCH for the BWP switching of  the serving cell, ignoring the PDCCH for the BWP switching (para.150 in Yi, or pg.15 in Prov’990), and continuously performing the ongoing random access procedure (para.150 in Yi, or pg.15 in Prov’990). 
	Consequently, Chen, Yi, and the ‘990 application, can be relied to disclose or render obvious at least the features of “in response to identifying that there is an ongoing random access procedure based on the receiving the PDCCH for the BWP switching of the serving cell, performing a first procedure or a second procedure”, “wherein the first procedure includes: stopping the ongoing random access procedure, performing the BWP switching to the BWP indicated by the PDCCH, and initiating the random access procedure after performing the BWP switching”, and “wherein the second procedure includes: ignoring the PDCCH for the BWP switching, and continuously performing the ongoing random access procedure” in claim 1.
Examiner’s remarks for other independent claims 5, 9, and 13 are similar to those cited above with respect to independent claim 1.
	In view of the above reasoning, the examiner believes that the rejections of claims 1, 5, 9, and 13 under 35 U.S.C. 103 should be sustained.
	

      Claim Rejections - 35 USC §112 

4.        Claims 1, 5, 9, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 1, line 19, the term “the random access procedure” lacks of proper antecedent basis. 
Same rejection is applied to other independent claims 5, 9, and 13.

Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.   

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections   set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in US Publication No. 2019/0166529 A1, hereinafter referred to as Chen, which claims the benefit of and priority to a Provisional U.S. Patent Application No. 62/590,381 filed on Nov. 24, 2017, hereinafter referred to as Prov’81, in view of Yi et al. in US Publication No. 2019/0364602 A1, hereinafter referred to as Yi, which claims the benefit of and priority to a Provisional U.S. Patent Application No. 62/593,990 filed on Dec. 03, 2017, hereinafter referred to as Prov’990.

			
	Regarding claim 1, Chen discloses a method performed by a terminal in a wireless communication system (method performed by user equipment {UE}, e.g, terminal, element 1300 in Fig.13 in Chen or pg.3 in Prov’81), the method comprising:
	receiving, from a base station, a physical downlink control channel (PDCCH) for bandwidth part (BWP) switching of a serving cell (receiving,from  network, e.g., base station, DCI including a BWP switching indication via a PDCCH, 90 in Chen, or receiving switching command via DCI, [pg.16 in Prov’81)];
	in response to receiving the PDCCH for the BWP switching of the serving cell; identifying whether there is ongoing random access {RA} procedure associated with the serving cell (in response to BWP switching indication while {determining} RA procedure is on going, UE decides which procedure(s) should be performed, para.58, para.82 in Chen, or pg.16 in Prov’81). 
	Also, Chen discloses UE's MAC entity may also inform the UE PHY entity that the RA procedure is successfully completed, so that the UE PHY entity can execute the DCI again (para.103, lines 6-11), or that the RA procedure fails (para.104) by counting the number of the number of preamble transmission (para.81). In addition, Chen determines whether to enter actions when checking certain condition being satisfied (para.85, lines 1-2).

However, Chen does not disclose in response to identifying that there is no ongoing random access procedure based on receiving the PDCCH for the BWP switching of the serving cell, performing the BWP switching to a BWP indicated by the PDCCH; and in response to identifying that there is an ongoing random access procedure based on receiving the PDCCH for the BWP switching of the serving cell, performing a first procedure or a second procedure, wherein the first procedure includes stopping the ongoing random access procedure, performing the BWP switching to the BWP indicated by the PDCCH; and initiating the random access procedure after performing the BWP switching; wherein the second procedures includes ignoring the PDCCH for the BWP switching, and continuously performing the ongoing random access procedure; which are known in the art and commonly applied in communications field for data communications, as suggested in Yi’s disclosure as below.
	Yi, from the same field of endeavor, teaches:
	 in response to identifying that there is no ongoing random access procedure based on receiving the PDCCH for the BWP switching of the serving cell, performing the BWP switching to a BWP indicated by the PDCCH (if MAC entity of UE receives a PDCCH for BWP switching of a serving cell, the MAC entity shall determine if there is no ongoing random access procedure associated with this serving cell; or if ongoing random access procedure associated with this serving cell is successfully completed, e.g., random access procedure is no longer ongoing,  upon reception of this PDCCH, performing BWP switching to a BWP indicated by PDCCH, para.146-147 in Yi; or  after a UE performs RACH procedure via initial access, a UE can be configured/activated with a first DL /UL active BWP which can be changed/reconfigured to be different from the initial DL/UL BWP where the UE has performed RACH procedure initially, [pg.15 in Prov’990] wherein configuration via DCI is set by network [pg.10 in Prov’990]); and 
	
	in response to identifying that there is an ongoing random access procedure based on receiving the PDCCH for the BWP switching of the serving cell (If RACH procedure is initiated, e.g., RACH procedure is on going, and DL/UL BWP has been triggered to be changed by DCI, para.142 in Yi, or pg.15 in Prov’990);
performing the first procedure includes: 
stopping the ongoing random access procedure (aborting current RACH procedure (para.143 in Yi, or pg.15 in Prov’990); 
performing the BWP switching to the BWP indicated by the PDCCH (then perform switching of BWP, para.143 in Yi, or pg.15 in Prov’990 ); and 
		initiating the random access procedure after performing the BWP switching (restarting RA procedure in new BWP, para. 143 in Yi, or pg.15 in Prov’990); and 

	performing the second procedure includes:
	ignoring the PDCCH for the BWP switching (if MAC entity receives a PDCCH for BWP switching for a serving cell while a random access procedure associated with that serving cell is ongoing in MAC entity, MAC decides to ignore PDCCH for BWP switching, para.150 in Yi, or pg.15 in Prov’990), and 
	continuously performing the ongoing random access procedure (MAC entity shall continue with ongoing random access procedure on serving cell, para.150 in Yi, or pg.15 in Prov’990).
	
	Therefore, it would be obvious to one of ordinary skill in the art at the time before the invention was filed to determine when there is no ongoing random access procedure based on receiving the PDCCH for BWP switching of the serving cell, performing BWP switching to a BWP indicated by the PDCCH; and when there is an ongoing procedure in response to receiving a PDCCH for BWP switching, performing either the first or the second procedure; thus improving data throughput by switching to another BWP, which can handle data more efficiently by means of adopting a more flexible RA procedure including appropriate actions to be taken, and in consideration of the existence of a current RA procedure associated with the serving cell, e.g., RA ongoing or not ongoing. 



	Regarding claim 5, Chen discloses a method performed by a base station in a wireless communication system (method performed by base station, element 1300 in Fig.13 of Chen, or “network”, pg.16 in Prov’81), the method comprising:
	transmitting, to a user equipment(UE) terminal bandwidth part (BWP) configuration information including information associated with an active bandwidth part (BWP) of a serving cell (transmitting information on active BWP, para.118 in Chen, or active BWP configured, pg.3 in Prov’81);
 transmitting, to the terminal, a physical downlink control channel (PDCCH) for bandwidth part (BWP) switching of a serving cell (transmitting to UE DCI including a BWP switching indication via a PDCCH, [para.90 in Chen], or transmitting switching command via DCI [pg.16 in Prov’81]).
	Also, Chen discloses UE's MAC entity may also inform the UE PHY entity that the RA procedure is successfully completed, so that the UE PHY entity can execute the DCI again (para.103, lines 6-11), or that the RA procedure fails (para.104) by counting the number of the number of preamble transmission (para.81). In addition, Chen determines whether to enter actions when checking certain condition being satisfied (para.85, lines 1-2).
	
However, Chen does not disclose in response to identifying that there is no ongoing random access procedure based on receiving the PDCCH for the BWP switching of the serving cell, performing the BWP switching to a BWP Yi’s disclosure as below.
	Yi, from the same field of endeavor, teaches:
	 in response to identifying that there is no ongoing random access procedure based on receiving the PDCCH for the BWP switching of the serving cell, performing the BWP switching to a BWP indicated by the PDCCH (if MAC entity of UE receives a PDCCH for BWP switching of a serving cell, the MAC entity shall determine if there is no ongoing random access procedure associated with this serving cell; or if ongoing random access procedure associated with this serving cell is successfully completed, e.g., random access procedure is no longer ongoing,  upon reception of this PDCCH, performing BWP switching to a BWP indicated by PDCCH, para.146-147 in Yi; or  after a UE performs RACH procedure via initial access, a UE can be configured/activated with a first DL /UL active BWP which can be changed/reconfigured to be different from the initial DL/UL BWP where the UE has performed RACH procedure initially, [pg.15 in Prov’990] wherein configuration via DCI is set by network [pg.10 in Prov’990]); and 
	
	in response to identifying that there is an ongoing random access procedure based on receiving the PDCCH for the BWP switching of the serving cell (If RACH procedure is initiated, e.g., RACH procedure is on going, and DL/UL BWP has been triggered to be changed by DCI, para.142 in Yi, or pg.15 in Prov’990);
 performing the first procedure includes: 
stopping the ongoing random access procedure (aborting current RACH procedure (para.143 in Yi, or pg.15 in Prov’990); 
performing the BWP switching to the BWP indicated by the PDCCH (then perform switching of BWP, para.143 in Yi, or pg.15 in Prov’990 ); and 
		initiating the random access procedure after performing the BWP switching (restarting RA procedure in new BWP, para. 143 in Yi, or pg.15 in Prov’990); and 
	
		or performing the second procedure includes:
	ignoring the PDCCH for the BWP switching (if MAC entity receives a PDCCH for BWP switching for a serving cell while a random access procedure associated with that serving cell is ongoing in MAC entity, MAC decides to ignore PDCCH for BWP switching, para.150 in Yi, or pg.15 in Prov’990), and 
	continuously performing the ongoing random access procedure (MAC entity shall continue with ongoing random access procedure on serving cell, para.150 in Yi, or pg.15 in Prov’990).
	
	Therefore, it would be obvious to one of ordinary skill in the art at the time before the invention was filed to determine when there is no ongoing random access procedure based on receiving the PDCCH for BWP switching of the serving cell, performing BWP switching to a BWP indicated by the PDCCH; and when there is an ongoing procedure in response to receiving a PDCCH for BWP switching, performing either the first or the second procedure; thus improving data throughput by switching to another BWP, which can handle data more efficiently by means of adopting a more flexible RA procedure informing appropriate actions to be taken, and in consideration of the existence of a current RA procedure, e.g., RAN ongoing or not ongoing. 

	
	Regarding claim 9, claim 9 is rejected for substantially same reason as applied to claim 1, except that claim 9 is in a device claim format, and wherein Chen [in claim 9] also discloses a user equipment (UE) in a wireless communication system comprises a transceiver configured to transmit  and receive signals (transceiver, element 1320 in Fig.13 and para.173); and at least a (processor, element 1326 in Fig.13) being implemented to perform claimed functions.


	Regarding claim 13, claim 13 is rejected for substantially same reason as applied to claim 5, except that claim 13 is in a device claim format, and wherein Chen [in claim 13] also discloses a base station in a wireless communication system comprises a transceiver configured to transmit  and receive signals (transceiver, element 1320 in Fig.13 and para.173); and at least a controller  coupled with the transceiver (processor, element 1326 in Fig.13) being implemented to perform claimed functions.


Conclusion



THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUYEN THAI whose telephone number is (571)270-7245.  The examiner can normally be reached on Monday-Friday, 9:00am-5:30pm. 
Examiner interviews are available via telephone, in-person, and videoconferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request(AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. 
     

	/C.Q.T./
	/ALPUS HSU/     Primary Examiner, Art Unit 2465